 


 HCON 27 ENR: Authorizing the use of the rotunda of the Capitol for a ceremony in honor of the bicentennial of the birth of President Abraham Lincoln.
U.S. House of Representatives
2009-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 27 
 
 
February 3, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol for a ceremony in honor of the bicentennial of the birth of President Abraham Lincoln. 
 
 
That rotunda of the United States Capitol is authorized to be used on February 12, 2009, for a ceremony in honor of the bicentennial of the birth of President Abraham Lincoln. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.  Clerk of the House of Representatives.Secretary of the Senate. 